DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the submission dated 01/08/21. Claims 1, 3-13, 15-20 are presented for examination.

Allowable Subject Matter
2.    Claims 1, 3-13, 15-20, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Berkovich et al. (US 2013020948) discloses a system for facilitating the generation of a 3D model using images from 2D image capture devices. The 2D images are processed to determine viewpoint and find moving objects in the 2D images. The system calculates a rotation and translation (R&T) for each of the moving objects in each of the plurality of 2D images using the segment viewpoint with the correspondences; and generating a 3D model of each of the moving objects using the at least one segment with the segment viewpoint and R&T for each of the moving objects. See paragraphs13-27, 33-40 and 57—62.
Miller (US 20100295854) discloses the creation of a three-dimensional representation of the source object by deforming a reference 2D object and by characterizing features in a source multi-featured three-dimensional object and for locating a best-matching three-dimensional object from a reference database of such 
Hickman et al. (US 8436853) discloses methods and systems for acquiring and ranking image sets are described by means of a computing device configured to determine a feature-based score that may be based on features of the object including geometry of the object. The computing device also may be configured to receive a plurality of sets of images of the object. A number of respective images of each set of images may be based on the feature-based score. The computing device further may be configured to determine for each set of images a respective image-based score based on a prospective three-dimensional (3D) visualization of the object to be generated by a merged output of that set of images. The computing device also may be configured to determine a respective ranking for each set of images based on the respective image-based score; and select a set of images based on the respective ranking. See col. 1, lines 48-67 and col. 9, line 55 to col. 10, line 38.. 
However, neither Berkovich, Miller or Hickman, nor the combination thereof, discloses method or device for creating textured 3D images from 2D objects, based on the generation of 3D models that handles 2D images of varying levels of quality and offset of facial features, by ranking the plurality of 2D images in an order based on respective 2D angular orientations that is at least a  perpendicular view of the object.
With respect to an example claim, claim 1, explicitly disclose ranking the plurality of 2D images based on the respective 2D angular orientations; selecting a 2D image out of the plurality of 2D images, based on the ranking the plurality of 2D images; and generating a texture for the 3D representation of the object based on the 2D image that 
Additionally, the features of the explicitly claimed limitations of claim 1 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Ke can be reached on 571-272-777676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
03/18/2021